Title: Thomas Barclay to the American Commissioners, 2 October 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen.
      Cadiz 2nd: October 1786.
     
     By the bearer Colonel Franks I do myself the honor to Send you in a Small Box the following articles.
     1st: A Book containing the original Treaty in Arabic between the Emperor of Morocco and the United States.—
     2. Three translations of the Treaty in English, to each of which is added a translation of a Declaration made by Tahar Fennish by order of His Majesty in addition & explanation of the 10th: article.
     3. A Letter from the Emperor to the President of Congress
     4. The translation of this letter in English.—
     5 Translation of the Emperor’s letter to the King of Spain.
     6 A Letter from Tahar Fennish to the Ministers at Paris and London, and Translation.—
     7 Signals agreed on by which the Moorish & American Vessels may distinguish each other at Sea.
     8th: The answer to the Queries which you put to me, Dated Tangier the 10th. September.
     9 An Account of Some other particulars relative to this Country— Dated Tangier—13th. September.
     10 An Account of the proceedings relative to the Treaty Dated Ceuta 18th. September.—
     11. Copy of a Commission given to Francisco Chiappe of the City of Morocco untill the pleasure of Congress Shall be known, and the names of the Agents at Mogadore and Tangier.—
     These matters have been detain’d a considerable time from you by various accidents, among which contrary winds and Stormy weather were a part— But I hope, as all Such impediments are now remov’d, you will receive them with the utmost Expedition.—
     The Original of the Declaration made by Mr. Fennish, cou’d not be placed in the Same Book with the Treaty Seal’d by the Emperor, the Moorish forms not permiting it, therefore Mr. Fennish wrote it in another Book which I had placed in his hands with a Copy of the Treaty for examination, in order that he might certify the Verity of it, lest any accident Shou’d happen to the original, which Book

with authenticated Copies of the other papers, remain in my hands—
     I am with great respect / Gentn. / Your most Obedt. Servt.
     
      Thos Barclay (Copy)
     
     
    